2 INTERIM REPORT For the six months ended June30, CONSOLIDATED BALANCE SHEETS as at June30, 2010 and December31, 2009 (unaudited– US$millions) 2010 2009(1) Assets Holding company cash, short term investments and marketable securities (including assets pledged for short sale and derivative obligations– $91.4; 2009– $78.9) 1,423.0 1,251.6 Accounts receivable and other 2,045.2 1,855.4 Recoverable from reinsurers (including recoverables on paid losses– $244.1; 2009– $255.1) 4,208.2 3,809.1 7,676.4 6,916.1 Portfolio investments Subsidiary cash and short term investments (cost $2,739.6; 2009– $3,230.6) 2,745.5 3,244.8 Bonds (cost $12,047.6; 2009– $10,742.0) 12,302.7 10,918.3 Preferred stocks (cost $472.6; 2009– $292.4) 474.2 292.8 Common stocks (cost $3,245.7; 2009– $4,040.4) 3,744.2 4,853.1 Investments, at equity (fair value $699.0; 2009– $646.2) 544.7 475.4 Derivatives and other invested assets (cost $293.5; 2009– $122.5) 732.0 142.7 Assets pledged for short sale and derivative obligations (cost $585.7; 2009– $149.2) 599.5 151.5 21,142.8 20,078.6 Deferred premium acquisition costs 365.2 332.3 Future income taxes 271.8 318.7 Premises and equipment 204.9 168.6 Goodwill and intangible assets 926.2 438.8 Other assets 176.3 149.7 30,763.6 28,402.8 Liabilities Subsidiary indebtedness 6.8 12.1 Accounts payable and accrued liabilities 1,112.7 1,202.2 Income taxes payable 113.8 70.9 Short sale and derivative obligations (including at the holding company– $43.2; 2009– $8.9) 114.6 57.2 Funds withheld payable to reinsurers 399.0 354.9 1,746.9 1,697.3 Provision for claims 15,870.8 14,747.1 Unearned premiums 2,212.7 1,920.1 Long term debt– holding company borrowings 1,452.1 1,236.9 Long term debt– subsidiary company borrowings 924.8 891.3 Other long term obligations– holding company 170.6 173.5 20,631.0 18,968.9 Contingencies (note9) Equity Common shareholders’ equity 7,863.4 7,391.8 Preferred stock 410.3 227.2 Shareholders’ equity attributable to shareholders of Fairfax 8,273.7 7,619.0 Non-controlling interests 112.0 117.6 Total equity 8,385.7 7,736.6 30,763.6 28,402.8 (1) Refer to note2 for impact of new accounting policies. See accompanying notes. CONSOLIDATED STATEMENTS OF EARNINGS for the three and six months ended June30, 2010 and 2009 (unaudited– US$millions except per share amounts) Second quarter First six months 2010 2009(1) 2010 2009(1) Revenue Gross premiums written 1,341.1 1,299.2 2,673.2 2,646.7 Net premiums written 1,116.0 1,115.3 2,210.7 2,231.3 Net premiums earned 1,107.0 1,090.5 2,171.3 2,211.0 Interest and dividends 195.7 184.5 378.4 355.6 Net gains on investments 388.7 330.0 804.3 177.0 Other revenue 120.3 130.5 262.1 271.3 1,811.7 1,735.5 3,616.1 3,014.9 Expenses Losses on claims 770.8 749.8 1,642.8 1,550.7 Operating expenses 232.7 193.4 452.8 396.9 Commissions, net 178.9 178.2 344.7 350.0 Interest expense 46.1 37.7 91.6 76.3 Other expenses 125.2 132.8 262.3 267.9 1,353.7 1,291.9 2,794.2 2,641.8 Earnings from operations before income taxes 458.0 443.6 821.9 373.1 Income taxes 133.5 122.1 207.2 91.2 Net earnings 324.5 321.5 614.7 281.9 Attributable to: Shareholders of Fairfax 325.2 275.4 614.6 215.0 Non-controlling interests (0.7 ) 46.1 0.1 66.9 324.5 321.5 614.7 281.9 Net earnings per share $ 15.55 $ 15.65 $ 29.64 $ 12.09 Net earnings per diluted share $ 15.49 $ 15.56 $ 29.52 $ 12.02 Cash dividends paid per share $ – $ — $ 10.00 $ 8.00 Shares outstanding (000) (weighted average) 20,547 17,466 20,374 17,475 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME for the three and six months ended June30, 2010 and 2009 (unaudited– US$millions) Second quarter First six months 2010 2009(1) 2010 2009(1) Net earnings 324.5 321.5 614.7 281.9 Other comprehensive income (loss),net of income taxes Change in net unrealized gains (losses)on available for sale securities(2) (287.3 ) 828.4 27.7 365.8 Reclassification of net realized(gains) losses to netearnings(3) (16.0 ) (22.7 ) (202.8 ) 158.4 Change in unrealized foreign currencytranslation gains (losses)(4) (64.6 ) 95.6 33.5 77.8 Change in gains and losses on hedge ofnet investment in foreign subsidiary(5) 28.6 (4.9 ) 15.9 (5.1 ) Other comprehensive income (loss),net of income taxes (339.3 ) 896.4 (125.7 ) 596.9 Comprehensive income (loss) (14.8 ) 1,217.9 489.0 878.8 Attributable to: Shareholders of Fairfax (14.1 ) 1,065.1 488.9 762.3 Non-controlling interests (0.7 ) 152.8 0.1 116.5 (14.8 ) 1,217.9 489.0 878.8 (1) Refer to note2 for impact of new accounting policies. (2) Net of income tax recovery of $129.6 (2009– income tax expense of $380.4) and income tax expense of $8.6 (2009– $155.7) for the second quarter and six months of 2010, respectively. (3) Net of income tax expense of $13.7 (2009– income tax recovery of $10.2) and income tax recovery of $72.5 (2009– income tax expense of $50.2) for the second quarter and six months of 2010, respectively. (4) Net of income tax expense of $14.7 (2009– income tax recovery of $13.1) and $32.6 (2009– income tax recovery of $17.4) for the second quarter and six months of 2010, respectively. (5) Net of income tax recovery of nil (2009– $1.9) and nil (2009– $2.0) for the second quarter and six months of 2010, respectively. See accompanying notes. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY for the six months ended June30, 2010 and 2009 (unaudited– US$millions) 2010 2009(1) Common stock– Subordinate voting shares– beginning of period 3,054.8 2,121.1 Issuances during the period 199.8 — Purchases for cancellation (1.2 ) (3.6 ) Subordinate voting shares– end of period 3,253.4 2,117.5 Multiple voting shares– beginning and end of period 3.8 3.8 Common stock 3,257.2 2,121.3 Treasury shares (at cost)– beginning of period (28.7 ) (22.7 ) Net acquisitions (2.9 ) (3.4 ) Treasury shares (at cost)– end of period (31.6 ) (26.1 ) Retained earnings– beginning of period 3,468.8 2,871.9 Net earnings for the period 614.6 215.0 Excess over stated value of common shares purchased for cancellation (1.5 ) (3.2 ) Common share dividends (200.8 ) (140.8 ) Preferred share dividends (10.7 ) (3.8 ) Retained earnings– end of period 3,870.4 2,939.1 Accumulated other comprehensive income (loss)– beginning of period 893.1 (107.8 ) Application of the equity method of accounting – 36.9 Other comprehensive income (loss), net of income taxes: Change in net unrealized gains (losses) on available for sale securities 27.7 322.1 Reclassification of net realized (gains) losses to net earnings (202.8 ) 149.9 Change in unrealized foreign currency translation gains (losses) 33.5 80.4 Change in gains and losses on hedge of net investment in foreign subsidiary 15.9 (5.1 ) Other comprehensive income (loss), net of income taxes (125.7 ) 547.3 Accumulated other comprehensive income– end of period 767.4 476.4 Common shareholders’ equity 7,863.4 5,510.7 Preferred stock– SeriesA– beginning and end of period – 38.4 SeriesB– beginning and end of period – 64.1 SeriesC– beginning and end of period 227.2 — SeriesE– beginning of period – — Issuances during the period 183.1 — SeriesE– end of period 183.1 — Preferred stock 410.3 102.5 Shareholders’ equity attributable to shareholders of Fairfax 8,273.7 5,613.2 Non-controlling interests– beginning of period 117.6 1,382.8 Net earnings for the period 0.1 66.9 Application of the equity method of accounting – 5.9 Other comprehensive income (loss), net of income taxes: Change in net unrealized gains (losses) on available for sale securities – 43.7 Reclassification of net realized (gains) losses to net earnings – 8.5 Change in unrealized foreign currency translation gains (losses) – (2.6 ) Other comprehensive income (loss), net of income taxes – 49.6 Common share dividends – (5.0 ) Net changes in capitalization (4.8 ) (454.0 ) Other (0.9 ) (20.1 ) Non-controlling interests– end of period 112.0 1,026.1 Total equity 8,385.7 6,639.3 (1) Refer to note2 for impact of new accounting policies. 2010 2009 Number of shares outstanding Common stock– Subordinate voting shares– beginning of period 19,240,100 16,738,055 Issuances during the period 563,381 — Purchases for cancellation (7,900 ) (28,700 ) Net treasury shares (acquired) reissued 2,584 (14,341 ) Subordinate voting shares– end of period 19,798,165 16,695,014 Multiple voting shares– beginning and end of period 1,548,000 1,548,000 Interest in shares held through ownership interest in shareholder– beginning and end of period (799,230 ) (799,230 ) Common stock effectively outstanding– end of period 20,546,935 17,443,784 Preferred stock – SeriesA– beginning and end of period – 2,250,000 SeriesB– beginning and end of period – 3,750,000 SeriesC– beginning and end of period 10,000,000 — SeriesE– beginning of period – — Issuances during the period 8,000,000 — SeriesE– end of period 8,000,000 — See accompanying notes. CONSOLIDATED STATEMENTS OF CASH FLOWS for the three and six months ended June30, 2010 and 2009 (unaudited– US$millions) Second quarter First six months 2010 2009 2010 2009 Operating activities Net earnings 324.5 321.5 614.7 281.9 Amortization of premises and equipment and intangible assets 11.5 9.4 21.3 16.4 Net bond discount amortization (10.5 ) (10.7 ) (16.8 ) (13.7 ) Earnings on investments, at equity (9.2 ) (5.1 ) (18.1 ) (4.0 ) Future income taxes 51.6 75.7 47.1 3.0 Net (gains) losses on available for sale securities (114.7 ) (9.7 ) (388.9 ) 229.8 Other net gains on investments (274.0 ) (320.3 ) (415.4 ) (406.8 ) (20.8 ) 60.8 (156.1 ) 106.6 Changes in operating assets and liabilities (note15) (88.3 ) (48.5 ) (55.3 ) (702.9 ) Cash provided by (used in) operating activities (109.1 ) 12.3 (211.4 ) (596.3 ) Investing activities Net (purchases) sales of assets and liabilities classified as held for trading (26.1 ) (68.7 ) (167.0 ) 174.2 Net sales (purchases) of securities designated as held for trading 450.0 (85.6 ) 545.7 (677.2 ) Available for sale securities– purchases (2,196.0 ) (1,727.7 ) (2,516.1 ) (5,762.0 ) –sales 2,320.1 1,959.3 3,736.1 6,833.7 Net decrease in restricted cash and cash equivalents 34.6 10.3 33.5 92.9 Net (purchases) sales of investments, at equity (10.3 ) 0.7 (31.1 ) (54.8 ) Net purchases of premises and equipment and intangible assets (10.6 ) (3.4 ) (19.1 ) (8.9 ) Purchase of subsidiaries, net of cash acquired (1,050.8 ) — (1,050.8 ) (571.5 ) Cash provided by (used in) investing activities (489.1 ) 84.9 531.2 26.4 Financing activities Subsidiary indebtedness Issuances 3.7 — 6.0 1.7 Repayment (8.1 ) (9.7 ) (11.4 ) (15.7 ) Long term debt– holding company Issuance 269.6 — 269.6 — Issuance costs (1.8 ) — (1.8 ) — Repayment – — – (12.8 ) Long term debt– subsidiary companies Issuance costs (3.3 ) — (3.3 ) — Repayment (13.4 ) (0.4 ) (13.8 ) (0.5 ) Other long term obligations–holding company repayment (1.4 ) (6.9 ) (2.9 ) (8.3 ) Net repurchases of subsidiarysecurities (0.7 ) (66.9 ) (4.3 ) (66.9 ) Subordinate voting shares Issuances – — 200.0 — Issuance costs – — (0.3 ) — Repurchases – (4.6 ) (2.7 ) (6.8 ) Preferred shares Issuances – — 187.6 — Issuance costs – — (6.2 ) — Purchase of shares for treasury (16.0 ) (5.1 ) (16.0 ) (5.1 ) Common share dividends – — (200.8 ) (140.8 ) Preferred share dividends (5.7 ) (2.1 ) (10.7 ) (3.8 ) Dividends paid to non-controlling interests – (2.5 ) – (5.0 ) Cash provided by (used in) financing activities 222.9 (98.2 ) 389.0 (264.0 ) Foreign currency translation (36.8 ) 72.3 (41.2 ) 32.6 Increase (decrease) in cash and cash equivalents (412.1 ) 71.3 667.6 (801.3 ) Cash and cash equivalents– beginning of period 3,236.6 1,653.1 2,156.9 2,525.7 Cash and cash equivalents– end of period 2,824.5 1,724.4 2,824.5 1,724.4 Cash and cash equivalents are included in the consolidated balance sheet as follows: Holding company cash and short term investments (including assets pledged for short sale and derivative obligations) 457.4 173.3 457.4 173.3 Subsidiary cash and short term investments 2,409.9 1,573.4 2,409.9 1,573.4 Subsidiary restricted cash and short term investments (42.8 ) (22.3 ) (42.8 ) (22.3 ) 2,824.5 1,724.4 2,824.5 1,724.4 Supplementary information Interest paid 65.0 63.8 88.7 74.7 Taxes paid 69.7 117.3 146.7 685.1 See accompanying notes. Notes to Consolidated Financial Statements for the three and six months ended June30, 2010 and 2009 (unaudited– in US$ and $millions except per share amounts and as otherwise indicated) 1.Basis of Presentation These consolidated financial statements should be read in conjunction with the company’s consolidated financial statements for the year ended December31, 2009. These consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”) using the same accounting policies as were used for the company’s consolidated financial statements for the year ended December31, 2009 except as described in note2, but they do not include all disclosures normally provided in annual financial statements prepared in accordance with Canadian GAAP. The holding company is a financial holding company with significant liquid resources that are generally not restricted by insurance regulators. The operating subsidiaries are primarily insurers and reinsurers that are often subject to a wide variety of insurance and other laws and regulations that vary by jurisdiction and are intended to protect policyholders rather than investors.
